Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed December 22, 2020.

Amendments
           Applicant's amendments, filed December 22, 2020, is acknowledged. 
	Applicant has canceled claims 1-68.
	Applicant has added new claims 69-88.
	Claims 69-88 are pending.
Claims 69-88 are under examination. 

	
Priority
	This application is a National Stage of International Application No. PCT/US16/42872 filed July 19, 2016, claiming priority based on U.S. Provisional Application 62/194,460 filed July 20, 2015. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). Acknowledgement is made to Applicant’s claim to Domestic Benefit of Provisional Application 62/194,460 filed July 20, 2015.

Information Disclosure Statement
	The Examiner cites below Applicant's own prior art, not cited in an IDS, to wit:

	Pursuant to the Paperwork Reduction Act of 1995 (44 U.S.C. 3501 et seq.), a copy of the Applicant's own publication(s) are not provided with the instant Office Action because it is presumed that Applicant has a copy of their own publications, as such is routine practice in the art, and that Applicant has provided their representative with a copy of said publications to establish a prosecution record. However, if Applicant’s representative insists upon receiving a copy of the entire references, then the Examiner will make attempts to provide it in the next Office Action.


Specification
	The prior objection to the specification, for improper use of trademarks, is withdrawn. Applicant corrected said deficiencies in papers filed December 22, 2020. 


NEW GROUNDS OF REJECTION, NECESSITATED BY AMENDMENT
	All prior claims rejections, as set forth in the Office Action mailed June 22, 2020, are withdrawn. In papers filed December 22, 2020, Applicant cancelled all previously examined claims, rendering the rejections moot. Applicant further added new claims 69-88, necessitating new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 70-77, 80-84 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "according to" is a relative term which renders the claim indefinite.  The term "according to" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, claim 70 recites “The method according to claim 69”, whereas claim 78 recites “The method of claim 69”. While recitation of “The method of claim 69” is clear, recitation of “The method according to claim 69” is indefinite because it is unclear what Applicant considers to be a method “according to” claim 69, as opposed to the method “of” claim 69. For example, while it is clear that the method of claim 69 requires the limitation of “at no point during the method are the HSPCs removed from the E4ORF1+ HUVECs or contacted with additional ECs”, it is unclear whether that limitation is required by a method “according to” claim 69.
Examiner respectfully suggests Applicant simply amend the claims by replacing the phrases “method according to” with the phrase “method of”. See claim 78, for example.


Claims 69-88 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term "suitable" is a relative term which renders the claim indefinite.  The term "suitable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. To elaborate further, the claim recites an expanded cell population “suitable” for use in HSPC transplantation. The claim language is indefinite because it is unclear what Applicant considers to be an expanded cell population “suitable” for use in HSPC transplantation, as opposed to an expanded cell population not suitable for use in HSPC transplantation. Thus, it is unclear if the claim requires additional structure and/or material acts to render the expanded cell population “suitable” for use in HSPC transplantation.

Claim 76 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 76 recites the limitation "the HPSCs".  There is insufficient antecedent basis for this limitation in the claim. The recitation appears to be a typographical error and Applicant is attempting to refer back to the “HSPCs” recited in the independent claim 69.

Claim 77 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 69 recites, starting from an initial EC/HSPC ratio, expanding the HSPCs “under conditions allowing for expansion of the HSPCs for an initial time period” to produce an expanded cell population comprising an expanded HSPC/EC ratio. Dependent claim 77 recites “wherein the expanded HSPC/EC ratio is from 10:1 to 1:10”. Thus, claim 77 is directed to an expansion step, wherein the expansion step achieves an expanded HSPC/EC ratio between 10:1 and 1:10. Either the expansion step of claim 77 is the same as the expansion step as recited in claim 69, or it is not. In other words, either the limitation “wherein the expanded HSPC/EC ratio is from 10:1 to 1:10” is an inherent property of (naturally flows from) the structure and material acts recited in the claim 69, or it is not. To the extent that it is not an inherent property of (naturally flows from) the structure and material acts recited in the claim, then the limitation “wherein the expanded HSPC/EC ratio is from 10:1 to 1:10” merely states an intended result of performing the expansion step without providing any indication about how the intended result is provided. Claim 77 does not recite a method step whereby an expanded HSPC/EC ratio from 10:1 to 1:10 is predictably and necessarily achieved. The claim merely recites that the expansion step is performed “under conditions allowing for expansion of the HSPCs for an initial time period” without indicating the cell culture conditions and “initial time period” that necessarily and predictably achieves the recited intended result.
Moreover, claims 70-74 recite wherein the initial EC/HSPC ratio is at least 25:1, at least 50:1, at least 100:1, at least 500:1, and at least 1000:1, and claim 75 recites that the “initial time period” is from 1 day to 28 days. Claim 77 does not recite an “initial time period” whereby an 
In addition, presuming that step (iii) is limited to harvesting immediately after the “initial time period, there are issues raised by claim 77 which appear to violate the natural laws of biology. Claim 74 recites using an initial EC/HSPC ratio of 1000:1. Cell division is typically once every 12-24 hours. Thus, after 1 day of expansion, per claim 75, it is impossible to achieve a resulting EC/HSPC ratio of 10:1, per claim 77, because each starting HSPC would have to replicate at least 10 times in 12 hours or at least 100 times in 24 hours. 

The instant claim as a whole does not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112(b) by providing clear warning to others as to what constitutes infringement of the patent.

Claim 81 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 81 recites “wherein the E4ORF1+ HUVECs are ETV2+”. Under the broadest reasonable interpretation, the claims encompass HUVECs that are induced to express endogenous ETV2, as opposed to HUVECs comprising an ETV2 transgene. Thus, the limitation “wherein the E4ORF1+ HUVECs are ETV2+” merely states functional characteristic of the HUVECs without providing any indication about how the functional characteristic is provided. In particular, the claim does not recite a method step whereby the HUVECs are induced to express endogenous ETV2. The functional characteristic does not follow from (is not an inherent property of) the structure and material acts recited in the claim, so it is unclear whether the claim requires some other structure and/or material acts to be added to the method to provide the functional characteristic. The specification fails to disclose what structural changes or material acts to the instantly claimed method 
The instant claim as a whole does not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112(b) by providing clear warning to others as to what constitutes infringement of the patent.
	
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 77 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 69 recites, starting from an initial EC/HSPC ratio, expanding the HSPCs “under conditions allowing for expansion of the HSPCs for an initial time period” to produce an expanded cell population comprising an expanded HSPC/EC ratio. Dependent claim 77 recites “wherein the expanded HSPC/EC ratio is from 10:1 to 1:10”. Thus, the claim is directed to a step not an inherent property of (naturally flows from) the structure and material acts recited in the claim, then the limitation “wherein the expanded HSPC/EC ratio is from 10:1 to 1:10” merely states an intended result of performing the step of expanding HSPCs without providing any indication about how the intended result is provided. In particular, the claim does not recite a method step whereby an expanded HSPC/EC ratio from 10:1 to 1:10 is necessarily achieved. Moreover, the claim merely recites that the step of expanding HSPCs is performed “under conditions allowing for expansion of the HSPCs for an initial time period” without indicating the conditions and initial time period that necessarily and predictably achieves the recited intended result. The intended result does not follow from (is not an inherent property of) the structure and material acts recited in the claim, so it is unclear whether the claim requires some other structure and/or material acts to be added to the method to provide the intended result.
The specification merely discloses that the expanded HSPC/EC ratio may range from 10:1 to 1:10 (see page 16, lines 6-24) without providing any indication about how an expanded HSPC/EC ratio from 10:1 to 1:10 is provided. Moreover, the specification fails to disclose the culturing conditions, culturing time, initial EC/HSPC ratio, and/or additional method steps that necessarily and predictably achieves an expanded HSPC/EC ratio less than 10:1, as opposed to an expanded HSPC/EC ratio greater than 10:1. Likewise, the specification fails to disclose the culturing conditions, culturing time, initial EC/HSPC ratio, and/or additional method steps that necessarily and predictably achieves an expanded HSPC/EC ratio greater than 1:10, as opposed to an expanded HSPC/EC ratio less than 1:10. Furthermore, the specification fails to disclose the culturing conditions, culturing time, initial EC/HSPC ratio, and/or additional method steps that necessarily 
Li, et al. “Hematopoietic stem cell repopulating ability can be maintained in vitro by some primary endothelial cells”, EXPERIMENTAL HEMATOLOGY, 32 (2004) 1226–1237, of record in IDS, discloses a method of producing an expanded population of hematopoietic stem or progenitor cells (HSPCs) and endothelial cells (ECs) suitable for use in HSPC transplantation comprising:
(i) contacting HSPCs with ECs at an initial EC/HSPC ratio,
(ii) expanding the HSPCS by culturing the HSPCs and ECs under conditions allowing for expansion of the HSPCs for an initial time period to produce an expanded cell population comprising HSPCs and ECs at an expanded HSPC/EC ratio, and
(iii) harvesting the expanded cell population,
wherein the HSPCs and the ECs are simultaneously present in the same medium as each other throughout the expansion and harvesting steps,
such that a continuous interaction is maintained between the HSPCs and the ECs throughout the expansion and the harvesting steps,
thereby producing an expanded population of HSPCs and ECs suitable for use in HSPC transplantation,
Coculture assay, “Purified primary EC (10,000/well) [endothelial cells] from the brain, lung, heart, liver, and kidney were plated … and were incubated … for 7 days.
These conditions permitted EC to grow to 70% to 80% confluence. To these endothelial monolayers, 1000 BM Sca-1+ c-Kit+ lin- cells [bone marrow hematopoietic stem cells or HSCs] were added and the cocultures continued for 7 days …”; page 1227, CFC and CFU-S assays, “The entire cell contents of cocultured wells were harvested … the entire contents of each coculture or control wells were injected into lethally irradiated … recipient mice …”; page 1236, second full paragraph, “The design of the present experiments allowed the sorted BM hematopoietic cells to be directly plated with the primary EC monolayers. Thus, EC were carried along with the recovered hematopoietic cells in all of the in vitro and in vivo assays performed”; and ABSTRACT, “All cocultures promoted the growth of hematopoietic progenitor cells at day 7 of coculture”.
	As cited in the preceding paragraph, Li seeds the plate with 10,000 ECs, and then allows those ECs to replicate for 7 days prior to adding 1,000 HSPCs. After the 1,000 HSPCs are added, the co-culture is continued for 7 days. Presuming an estimate cell division every 24 hours and using the doubling time formula,
    PNG
    media_image1.png
    2
    11
    media_image1.png
    Greyscale
, wherein N(t) = the number of objects at time t, Td = doubling period (time it takes for object to double in number), N0 = initial number of objects, and t = time, 7 days will be expected to yield about 1.3 x 106 ECs from a starting population of 10,000 ECs, resulting in an initial EC/HSPC ratio of 1.3 x 106/1000, which is about 1000:1, as recited in claim 74.
	Examiner notes that Li does not disclose separating the HSPCs and ECs in coculture during, or in between, the expansion, harvesting, and administration steps. Li does not disclose removing HSPCs from ECs or contacting HSPCs with additional ECs during the method. Li does not disclose a purification step to remove ECs from the HSPCs during the method. 
However, Li does not provide a numerical value for the achieved expanded HSPC/EC ratio.
a method to maintain primary hECs by introducing the E4ORF1 gene of adenoviruses (E4+ ECs) to enable their long-term survival in serum-free/growth factor-free conditions. We demonstrate that E4+ ECs support long-term expansion of engraftable human CD45+ hematopoietic cells, CD45+ CD34+ progenitors, and CD45+ Lin- CD34hi+ CD45RA- CD49f+ HSPCs”; page 1344, col. 1-2, joining paragraph, “E4+ ECs were generated by introducing a lentiviral vector expressing E4ORF1 gene into primary human umbilical vein ECs (hECs)”).
However, Butler does not provide a numerical value for the achieved expanded HSPC/EC ratio. Furthermore, Butler does not disclose the starting population of ECs and therefore does not teach an initial EC/HSPC ratio.
In addition, Li discloses that the cell culture was performed on 0.1% Matrigel in 100 μL α-minimum essential medium (MEM) containing 15% FBS, 4.5 × 10_5 2-mercaptoethanol, 2 mmol/L-glutamine, 5 ng/mL vascular endothelial growth factor (VEGF), 100 ng/ml β-fibroblast growth factor (FGF), and 50 μg/mL endothelial cell growth supplement and were incubated at 37˚C in a 5% CO2, 5% O2, and 85% N2 humidified environment with or without the addition of 50 
As stated above, Li and Butler do not disclose expanded HSPC/EC ratio. Accordingly, Li and Butler fail to inform the ordinary artisan of the culture conditions, media formulation, culture time, and initial EC/HSPC ratio that predictably and necessarily achieves that expanded HSPC/EC ratios recited in claim 77. The instant specification merely discloses that the expanded HSPC/EC ratio may range from 10:1 to 1:10 (see page 16, lines 6-24) without providing any indication about how an expanded HSPC/EC ratio from 10:1 to 1:10 is provided. Therefore, the instant specification fails to make up for the deficiencies of Li and Butler and inform the ordinary artisan of the culture conditions, media formulation, culture time, and initial EC/HSPC ratio that predictably and necessarily achieves that expanded HSPC/EC ratios recited in claim 77.
Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art of the structural changes and/or material acts to the claimed method will necessarily and predictably achieve the recited intended results.
	

Claim 81 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
endogenous ETV2, as opposed to HUVECs comprising an ETV2 transgene. Thus, the limitation “wherein the E4ORF1+ HUVECs are ETV2+” merely states functional characteristic of the HUVECs without providing any indication about how the functional characteristic is provided. In particular, the claim does not recite a method step whereby the HUVECs are induced to express endogenous ETV2. The functional characteristic does not follow from (is not an inherent property of) the structure and material acts recited in the claim, so it is unclear whether the claim requires some other structure and/or material acts to be added to the method to provide the functional characteristic. 
The specification merely discloses that the ECs may be engineered to express an ETV2 transgene (see pages 14-15, joining paragraph). The specification fails to disclose a method step whereby ECs are induced to express endogenous ETV2. Significantly, the instant specification discloses that “while ETV2 is transiently expressed during embryonic development and is absent in adult ECs” (page 14, lines 10-11). That is, the instant specification discloses that endogenous ETV2 is not expressed in adult ECs (e.g. HUVECs).
Ginsberg et al. “Efficient Direct Reprogramming of Mature Amniotic Cells into Endothelial Cells by ETS Factors and TGFβ Suppression” Cell 151, 559–575, 2012; and Jornot et al., “N-acetylcysteine augments adenovirus-mediated gene expression in human endothelial cells by enhancing transgene transcription and virus entry”, THE JOURNAL OF GENE MEDICINE, 2002, 4: 54–65 (Applicant’s own work) teaches that “Adult ECs constitutively express several ETS factors, such as FLI1 and ERG (isoforms 1 and 2), whereas ETV2 is transiently expressed during embryonic development and is absent in adult ECs (Hollenhorst et al., 2007)” (page 559, col. 2). That is, Ginsberg teaches that endogenous ETV2 is not expressed in adult ECs (e.g. HUVECs). Ginsberg does not teach a method step whereby ECs are induced to express endogenous ETV2.

(i) contacting HSPCs with ECs at an initial EC/HSPC ratio,
(ii) expanding the HSPCS by culturing the HSPCs and ECs under conditions allowing for expansion of the HSPCs for an initial time period to produce an expanded cell population comprising HSPCs and ECs at an expanded HSPC/EC ratio, and
(iii) harvesting the expanded cell population,
wherein the HSPCs and the ECs are simultaneously present in the same medium as each other throughout the expansion and harvesting steps,
such that a continuous interaction is maintained between the HSPCs and the ECs throughout the expansion and the harvesting steps,
thereby producing an expanded population of HSPCs and ECs suitable for use in HSPC transplantation,
	See page 1227, Coculture assay, “Purified primary EC (10,000/well) [endothelial cells] from the brain, lung, heart, liver, and kidney were plated … To these endothelial monolayers, 1000 BM Sca-1+ c-Kit+ lin- cells [bone marrow hematopoietic stem cells or HSCs] were added and the cocultures continued for 7 days …”; page 1227, CFC and CFU-S assays, “The entire cell contents of cocultured wells were harvested … the entire contents of each coculture or control wells were injected into lethally irradiated … recipient mice …”; page 1236, second full paragraph, “The design of the present experiments allowed the sorted BM hematopoietic cells to be directly plated with the primary EC monolayers. Thus, EC were carried along with the recovered hematopoietic cells in all of the in vitro and in vivo assays performed”; and ABSTRACT, “All cocultures promoted the growth of hematopoietic progenitor cells at day 7 of coculture”.
	Examiner notes that Li does not disclose separating the HSPCs and ECs in coculture during, or in between, the expansion, harvesting, and administration steps. Li does not disclose removing HSPCs from ECs or contacting HSPCs with additional ECs during the method. Li does not disclose a purification step to remove ECs from the HSPCs during the method. 
	However, Li does not disclose that the ECs are induced to express endogenous ETV2.
Butler et al., “Development of a vascular niche platform for expansion of repopulating human cord blood stem and progenitor cells”, BLOOD, 9 August 2012, Volume 120, Number 6, of record in IDS, teaches a method of expanding HSPCs comprising culturing HSPCs in contact with HUVECs, wherein the HUVECs are E4ORF1+ engineered HUVECs (see ABSTRACT, “We demonstrate that coculture of CD34+ hCB [human umbilical cord blood cells] in direct cellular contact with hECs and minimal concentrations of thrombopoietin/Kit-ligand/Flt3- ligand resulted in a 400-fold expansion of total hematopoietic cells, 150-fold expansion of CD45+ CD34+ progenitor cells, and 23-fold expansion of CD45+ Lin- CD34hi+ CD45RA- CD49f+ stem and progenitor cells over a 12-day period.”; page 1344, col. 1, “Coculture of HSPCs with human stromal and endothelial cells (ECs) has also been shown to augment expansion of HSPCs. … We have established a method to maintain primary hECs by introducing the E4ORF1 gene of adenoviruses (E4+ ECs) to enable their long-term survival in serum-free/growth factor-free conditions. We demonstrate that E4+ ECs support long-term expansion of engraftable human CD45+ hematopoietic cells, CD45+ CD34+ progenitors, and CD45+ Lin- CD34hi+ CD45RA- CD49f+ HSPCs”; page 1344, col. 1-2, joining paragraph, “E4+ ECs were generated by introducing a lentiviral vector expressing E4ORF1 gene into primary human umbilical vein ECs (hECs)”).

In conclusion, while the instant specification does have adequate written description for introducing a transgene expressing ETV2 into host cells such that heterologous ETV2 will be expressed in ECs (see pages 14-15, joining paragraph), the specification does not provide adequate written description for inducing the expression of endogenous ETV2 in ECs. Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art of the structural changes and/or material acts to the claimed method will necessarily and predictably achieve the recited intended results.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 77 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Independent claim 69 recites, starting from an initial EC/HSPC ratio, expanding the HSPCs “under conditions allowing for expansion of the HSPCs for an initial time period” to produce an expanded cell population comprising an expanded HSPC/EC ratio. Dependent claim 77 recites “wherein the expanded HSPC/EC ratio is from 10:1 to 1:10”. Thus, the claim is directed to a step of expanding HSPCs, wherein the step of expanding HSPCs achieved an expanded HSPC/EC ratio is an inherent property (that naturally flows) from the method of the independent claim, then the instant claim fails to further limit the independent claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 69-79, 82, 85-86, and 88 are rejected under 35 U.S.C. 103 as being unpatentable over Li, et al. “Hematopoietic stem cell repopulating ability can be maintained in vitro by some primary endothelial cells”, EXPERIMENTAL HEMATOLOGY, 32 (2004) 1226–1237, of record in IDS; in view of Butler et al., “Development of a vascular niche platform for expansion of repopulating human cord blood stem and progenitor cells”, BLOOD, 9 August 2012, Volume 120, Number 6, of record in IDS; and Seandel et al., “Generation of a functional and durable vascular niche by the adenoviral E4ORF1 gene”, PNAS, 2008, Vol. 105, No. 49, pages 19288-19293, of record in IDS; as evidenced by "Bioreactor, n." OED Online, Oxford University Press, December 2020, Web (accessed 16 February 2021).
Regarding claim 69, Li discloses a method of producing an expanded population of hematopoietic stem or progenitor cells (HSPCs) and endothelial cells (ECs) suitable for use in HSPC transplantation comprising:
(i) contacting HSPCs with ECs in a bioreactor at an initial EC/HSPC ratio,
(ii) expanding the HSPCS by culturing the HSPCs and ECs in the bioreactor under conditions allowing for expansion of the HSPCs for an initial time period to produce an expanded cell population comprising HSPCs and ECs at an expanded HSPC/EC ratio, and
(iii) harvesting the expanded cell population from the bioreactor,
wherein the HSPCs and the ECs are simultaneously present in the same medium as each other throughout the expansion and harvesting steps,
such that a continuous interaction is maintained between the HSPCs and the ECs throughout the expansion and the harvesting steps,
thereby producing an expanded population of HSPCs and ECs suitable for use in HSPC transplantation,
	See page 1227, Coculture assay, “Purified primary EC (10,000/well) [endothelial cells] from the brain, lung, heart, liver, and kidney were plated … and were incubated … for 7 days.
These conditions permitted EC to grow to 70% to 80% confluence. To these endothelial monolayers, 1000 BM Sca-1+ c-Kit+ lin- cells [bone marrow hematopoietic stem cells or HSCs] were added and the cocultures continued for 7 days …”; page 1227, CFC and CFU-S assays, “The entire cell contents of cocultured wells were harvested … the entire contents of each coculture or control wells were injected into lethally irradiated … recipient mice …”; page 1236, second full paragraph, “The design of the present experiments allowed the sorted BM hematopoietic cells to be directly plated with the primary EC monolayers. Thus, EC were carried along with the recovered hematopoietic cells in all of the in vitro and in vivo assays performed”; and ABSTRACT, “All cocultures promoted the growth of hematopoietic progenitor cells at day 7 of coculture”.
	As cited in the preceding paragraph, Li seeds the plate with 10,000 ECs, and then allows those ECs to replicate for 7 days prior to adding 1,000 HSPCs. After the 1,000 HSPCs are added, the co-culture is continued for 7 days. Presuming an estimate cell division every 24 hours and using the doubling time formula,
    PNG
    media_image1.png
    2
    11
    media_image1.png
    Greyscale
, wherein N(t) = the number of objects at time t, Td = doubling period (time it takes for object to double in number), N0 = initial number of objects, and t = time, 7 days will be expected to yield about 1.3 x 106 ECs from a starting population of 10,000 ECs, resulting in an initial EC/HSPC ratio of 1.3 x 106/1000, which is about 1000:1, as recited in claim 74.
	Examiner notes that Li does not disclose separating the HSPCs and ECs in coculture during, or in between, the expansion, harvesting, and administration steps. Li does not disclose removing HSPCs from ECs or contacting HSPCs with additional ECs during the method. Li does not disclose a purification step to remove ECs from the HSPCs during the method. 
	The instant specification does not define the term “bioreactor”, as recited in the claims. Claim 69 does not recite the size (or scale) of the “bioreactor”. Claim 69 does not recite that the bioreactor is a “closed-system” (compare to claim 83). Claim 69 does not recite what environmental conditions are controlled by the “bioreactor”. OED Online [Oxford English Dictionary] defines the term “bioreactor” as “[a]n (artificial or organic) structure or apparatus in which a biological reaction or process is carried out, esp. on a commercial scale”. Li discloses plating the cells in wells (i.e. a well-plate) and culturing the cells at 37˚C in a 5%CO2, 5%O2, and 85% N2 humidified environment for 7 days (see page 1227, Coculture assay). That is, Li cultures and grows the cells in a well-plate under controlled conditions. Therefore, Li performs the method in a “bioreactor”, under the broadest reasonable interpretation.
a method to maintain primary hECs by introducing the E4ORF1 gene of adenoviruses (E4+ ECs) to enable their long-term survival in serum-free/growth factor-free conditions. We demonstrate that E4+ ECs support long-term expansion of engraftable human CD45+ hematopoietic cells, CD45+ CD34+ progenitors, and CD45+ Lin- CD34hi+ CD45RA- CD49f+ HSPCs.”). Moreover, Butler cites Seandel, and Seandeal teaches: “the adenoviral (Ad) E4ORF1 gene, when introduced into PECs (E4ORF1+ ECs), results in generation of a long-lasting angiogenic state, in which the majority of the provascular functions are preserved” and “we show that E4ORF1 introduction into the human PECs [primary endothelial cells] increases the survival of PECs in serum/cytokine-free culture conditions without enforcing cell proliferation” (page 19288, col. 2). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute the ECs, as taught by Li, with E4ORF1+ engineered ECs, as taught by Butler, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to substitute the ECs, as taught by Li, with E4ORF1+ engineered 
Butler teaches wherein the ECs are human umbilical vein ECs (HUVECs) (see page 1344, col. 1-2, joining paragraph, “E4+ ECs were generated by introducing a lentiviral vector expressing E4ORF1 gene into primary human umbilical vein ECs (hECs)”).
Butler teaches wherein the HSPCs are human umbilical cord blood HSPCs (see page 1344, col. 1, “Human umbilical cord blood (hCB) is an attractive source of donor cells for allogeneic transplantation. Nonetheless, the limited number of engraftable hematopoietic stem and progenitor cells (HSPCs) in hCB … We demonstrate that E4+ ECs support long-term expansion of engraftable human CD45+ hematopoietic cells, CD45+ CD34+ progenitors, and CD45+ Lin- CD34hi+ CD45RA- CD49f+ HSPCs.”; and page 1344, col. 1-2, joining paragraph).
Regarding claim 85, Li further teaches, after the step of harvesting, administering the expanded mixed population of HSPCs and ECs to a subject in need of HSPC transplantation, wherein a continuous interaction is maintained between the HSPCs and the ECs during the administration. See page 1227, Coculture assay, “Purified primary EC (10,000/well) [endothelial cells] from the brain, lung, heart, liver, and kidney were plated … To these endothelial monolayers, 1000 BM Sca-1+ c-Kit+ lin- cells [bone marrow hematopoietic stem cells or HSCs] were added and the cocultures continued for 7 days …”; page 1227, CFC and CFU-S assays, “The entire cell contents of cocultured wells were harvested … the entire contents of each coculture or control wells were injected into lethally irradiated … recipient mice …”; page 1236, second full paragraph, “The design of the present experiments allowed the sorted BM hematopoietic cells to be directly plated with the primary EC monolayers. Thus, EC were carried along with the recovered hematopoietic cells in all of the in vitro and in vivo assays performed”; and ABSTRACT, “All cocultures promoted the growth of hematopoietic progenitor cells at day 7 of coculture”. 
Regarding claim 75, Li discloses expanding the HSPCs for 7 days after contacting the HSPCs with ECs. See page 1227, Coculture assay, “Purified primary EC (10,000/well) [endothelial cells] from the brain, lung, heart, liver, and kidney were plated … To these endothelial monolayers, 1000 BM Sca-1+ c-Kit+ lin- cells [bone marrow hematopoietic stem cells or HSCs] were added and the cocultures continued for 7 days. Butler discloses expanding the HSPCs contacted with ECs for 12 days (page 1344, col. 1-2, joining paragraph).
Regarding claim 76, Li discloses that the HSPCs are expanded by about 178.9-fold (page 1231, col. 1-2, joining paragraph). Butler discloses that the HSPCs are expanded by about 24-fold (page 1345, col. 2).
Regarding claims 78-79, Li discloses wherein the HSPCs are bone marrow HSPCs (page 1227, Isolation of BM Sca-1+ c-Kit+ lin- cells). Butler teaches wherein the HSPCs are human umbilical cord blood HSPCs (see page 1344, col. 1, “Human umbilical cord blood (hCB) is an attractive source of donor cells for allogeneic transplantation. Nonetheless, the limited number of engraftable hematopoietic stem and progenitor cells (HSPCs) in hCB … We demonstrate that E4+ ECs support long-term expansion of engraftable human CD45+ hematopoietic cells, CD45+ CD34+ progenitors, and CD45+ Lin- CD34hi+ CD45RA- CD49f+ HSPCs.”; and page 1344, col. 1-2, joining paragraph).
Regarding claim 82, Butler teaches that expansion of HSPCs in contact with ECs is performed in “serum-free” media (i.e. in the absence of serum) (page 1344, col. 1-2, joining paragraph). Specifically, Butler teaches that the introduction of the E4ORF1 gene to ECs enable their long-term growth in serum-free conditions (page 1344, “We have established a method to maintain primary hECs by introducing the E4ORF1 gene of adenoviruses (E4+ECs) to enable their long-term survival in serum-free/growth factor-free conditions”).
Regarding claim 86, Li discloses wherein the HSPCs are allogeneic with respect to the subject (page 1227, col. 2, first full paragraph, “Donor marrow cells were isolated from C57BL/6J mice”, and third full paragraph, “the entire contents of each coculture or control wells were injected into lethally irradiated … recipient mice (3-6 C57 BL/6 recipients per cell dose per experiment).”).
	Regarding claim 88, page 10, lines 14-15, of the instant specification, defines “myeloablative” as the following: “"Myeloablative" or "myeloablation" refers to impairment or destruction of the hematopoietic system, typically by exposure to a cytotoxic agent or radiation.”. Li discloses wherein the subject has a deficiency in hematopoiesis caused by a myeloablative treatment (see page 1234, “We transplanted the entire contents of the heart, liver, and kidney EC and Sca-1+ c-Kit+ lin- cell day-7 cocultures into lethally irradiated recipients. … Consistent with the progenitor and CFU-S assay, no hematopoietic repopulating ability was detected in the transplanted control EC alone injections (Fig. 6). The heart EC coculture supported a threefold CRU increase in transplant recipients 1 month posttransplant compared to the co-injection of fresh heart EC plus 1000 Sca-1+ c-Kit+ lin- cells.”).
	Regarding claims 70-74, Li seeds the plate with 10,000 ECs, and then allows those ECs to replicate for 7 days prior to adding 1,000 HSPCs. After the 1,000 HSPCs are added, the co-culture is continued for 7 days. See page 1227, Coculture assay, “Purified primary EC (10,000/well) [endothelial cells] from the brain, lung, heart, liver, and kidney were plated … and were incubated … for 7 days. These conditions permitted EC to grow to 70% to 80% confluence. To these endothelial monolayers, 1000 BM Sca-1+ c-Kit+ lin- cells [bone marrow hematopoietic stem cells or HSCs] were added and the cocultures continued for 7 days …”; page 1227, CFC and CFU-S assays, “The entire cell contents of cocultured wells were harvested … the entire contents of each coculture or control wells were injected into lethally irradiated … recipient mice …”; page 1236, second full paragraph, “The design of the present experiments allowed the sorted BM hematopoietic cells to be directly Thus, EC were carried along with the recovered hematopoietic cells in all of the in vitro and in vivo assays performed”; and ABSTRACT, “All cocultures promoted the growth of hematopoietic progenitor cells at day 7 of coculture”.
	Presuming an estimate cell division every 24 hours and using the doubling time formula,
    PNG
    media_image1.png
    2
    11
    media_image1.png
    Greyscale
, wherein N(t) = the number of objects at time t, Td = doubling period (time it takes for object to double in number), N0 = initial number of objects, and t = time, 7 days will be expected to yield about 1.3 x 106 ECs from a starting population of 10,000 ECs, resulting in an initial EC/HSPC ratio of 1.3 x 106/1000, which is about 1000:1.
Furthermore, as set forth on pages 17-18 of the Office Action mailed June 22, 2020, MPEP 2144.05, II(A) instructs that differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, absent a secondary consideration, the claimed initial EC/HSPC ratio (i.e. the initial ratio of feeder cell to HSPC) of at least 25:1, 50:1, 100:1, 500:1, and 1000:1 would have been prima facie obvious over the cited references. Evidencing that the initial EC/HSPC ratio is not critical, page 3, first full paragraph, of the specification discloses embodiments of the invention using initial EC/HSPC ratios as little as 25:1 and as large as 3000:1. Furthermore, page 30, lines 25-26, of the specification teaches that “[t]he amount of cells [ECs] plated will depend on the amount of starting material and the length of the expansion”, and the working examples (Examples 1-2, pages 30-32) do not disclose the initial EC/HSPC ratio used.
	Regarding claim 77, to the extent that the limitation “wherein the expanded HSPC/EC ratio is from 10:1 to 1:10” is an inherent property (naturally flows from) the structure and/or material acts recited in the independent claim (claim 69), then the claim fails to further limit the independent 
	In addition, as stated above, one would expect about 1.3 x 106 ECs at the time the HSPCs are added. At this time, Li discloses that the ECs are at 70-80% confluence (see page 1227, Coculture assay, “Purified primary EC (10,000/well) [endothelial cells] from the brain, lung, heart, liver, and kidney were plated … and were incubated … for 7 days. These conditions permitted EC to grow to 70% to 80% confluence. To these endothelial monolayers, 1000 BM Sca-1+ c-Kit+ lin- cells [bone marrow hematopoietic stem cells or HSCs] were added…”), meaning that only one more division is allowed until the ECs become fully confluent and contact inhibition arrests further cell division, which results in about 2.5x106 ECs. Li further discloses achieving about 150-fold, 180-fold, 250-fold, and 470-fold expansion of the initial 1000 HSPCs (see page 1231, “Proliferation of adult BM nucleated nonadherent cells in the brain, heart, lung, liver, and kidney EC cocultures occurred in the presence (178.9 ± 20.2-fold, 245.4 ± 38.8-fold, 156.7 ±  18.9- fold, 471.1 ±  68.1-fold, and 180.0±  36.0-fold increases, respectively)”), and therefore yielding about 1.5x105, 1.8x105, 2.5x105, 4.7x105 HSPCs. Therefore, presuming the ECs are allowed to grow after addition of the HSPCs (2.5x106 ECs), a yield of 4.7x105 HSPCs would achieve an expanded HSPC/EC ratio of about 0.2, which lies within the recited range of 10:1 to 1:10 (i.e. 0.1 to 10).

Claims 69-79, 82-86, and 88 are rejected under 35 U.S.C. 103 as being unpatentable over Li, et al. “Hematopoietic stem cell repopulating ability can be maintained in vitro by some primary endothelial cells”, EXPERIMENTAL HEMATOLOGY, 32 (2004) 1226–1237, of record in IDS; in view of Butler et al., “Development of a vascular niche platform for expansion of repopulating human cord blood stem and progenitor cells”, BLOOD, 9 August 2012, Volume 120, Number 6, of record in IDS; and Seandel et al., “Generation of a functional and durable vascular niche by the Biotechnol. J. 2014, 9, 980–989 (published: January 2014).
Regarding claim 69, Li discloses a method of producing an expanded population of hematopoietic stem or progenitor cells (HSPCs) and endothelial cells (ECs) suitable for use in HSPC transplantation comprising:
(i) contacting HSPCs with ECs at an initial EC/HSPC ratio,
(ii) expanding the HSPCS by culturing the HSPCs and ECs under conditions allowing for expansion of the HSPCs for an initial time period to produce an expanded cell population comprising HSPCs and ECs at an expanded HSPC/EC ratio, and
(iii) harvesting the expanded cell population,
wherein the HSPCs and the ECs are simultaneously present in the same medium as each other throughout the expansion and harvesting steps,
such that a continuous interaction is maintained between the HSPCs and the ECs throughout the expansion and the harvesting steps,
thereby producing an expanded population of HSPCs and ECs suitable for use in HSPC transplantation,
	See page 1227, Coculture assay, “Purified primary EC (10,000/well) [endothelial cells] from the brain, lung, heart, liver, and kidney were plated … and were incubated … for 7 days.
These conditions permitted EC to grow to 70% to 80% confluence. To these endothelial monolayers, 1000 BM Sca-1+ c-Kit+ lin- cells [bone marrow hematopoietic stem cells or HSCs] were added and the cocultures continued for 7 days …”; page 1227, CFC and CFU-S assays, “The entire cell contents of cocultured wells were harvested … the entire contents of each coculture or control Thus, EC were carried along with the recovered hematopoietic cells in all of the in vitro and in vivo assays performed”; and ABSTRACT, “All cocultures promoted the growth of hematopoietic progenitor cells at day 7 of coculture”.
	As cited in the preceding paragraph, Li seeds the plate with 10,000 ECs, and then allows those ECs to replicate for 7 days prior to adding 1,000 HSPCs. After the 1,000 HSPCs are added, the co-culture is continued for 7 days. Presuming an estimate cell division every 24 hours and using the doubling time formula,
    PNG
    media_image1.png
    2
    11
    media_image1.png
    Greyscale
, wherein N(t) = the number of objects at time t, Td = doubling period (time it takes for object to double in number), N0 = initial number of objects, and t = time, 7 days will be expected to yield about 1.3 x 106 ECs from a starting population of 10,000 ECs, resulting in an initial EC/HSPC ratio of 1.3 x 106/1000, which is about 1000:1, as recited in claim 74.
	Examiner notes that Li does not disclose separating the HSPCs and ECs in coculture during, or in between, the expansion, harvesting, and administration steps. Li does not disclose removing HSPCs from ECs or contacting HSPCs with additional ECs during the method. Li does not disclose a purification step to remove ECs from the HSPCs during the method. 
Li does not disclose wherein the ECs are E4ORF1+ engineered ECs. Prior to the effective filing date of the instantly claimed invention, Butler is considered relevant prior art for teaching a method of expanding HSPCs comprising culturing HSPCs in contact with ECs, wherein the ECs are E4ORF1+ engineered ECs (see ABSTRACT, “We demonstrate that coculture of CD34+ hCB [human umbilical cord blood cells] in direct cellular contact with hECs and minimal concentrations of thrombopoietin/Kit-ligand/Flt3- ligand resulted in a 400-fold expansion of total hematopoietic cells, 150-fold expansion of CD45+ CD34+ progenitor cells, and 23-fold expansion of CD45+ Lin- a method to maintain primary hECs by introducing the E4ORF1 gene of adenoviruses (E4+ ECs) to enable their long-term survival in serum-free/growth factor-free conditions. We demonstrate that E4+ ECs support long-term expansion of engraftable human CD45+ hematopoietic cells, CD45+ CD34+ progenitors, and CD45+ Lin- CD34hi+ CD45RA- CD49f+ HSPCs.”). Moreover, Butler cites Seandel, and Seandeal teaches: “the adenoviral (Ad) E4ORF1 gene, when introduced into PECs (E4ORF1+ ECs), results in generation of a long-lasting angiogenic state, in which the majority of the provascular functions are preserved” and “we show that E4ORF1 introduction into the human PECs [primary endothelial cells] increases the survival of PECs in serum/cytokine-free culture conditions without enforcing cell proliferation” (page 19288, col. 2). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute the ECs, as taught by Li, with E4ORF1+ engineered ECs, as taught by Butler, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to substitute the ECs, as taught by Li, with E4ORF1+ engineered ECs, as taught by Butler, in order to enable long-term survival of the ECs (see Butler, page 1344, col. 1; see Seandel, page 19288, col. 2).
Butler teaches wherein the ECs are human umbilical vein ECs (HUVECs) (see page 1344, col. 1-2, joining paragraph, “E4+ ECs were generated by introducing a lentiviral vector expressing E4ORF1 gene into primary human umbilical vein ECs (hECs)”).
Butler teaches wherein the HSPCs are human umbilical cord blood HSPCs (see page 1344, col. 1, “Human umbilical cord blood (hCB) is an attractive source of donor cells for allogeneic 
Li discloses plating the cells in wells (i.e. a well-plate) (see page 1227, Coculture assay). Butler describes the cells being “plated” (page 1345, “Nonadherent hematopoietic cells were plated on fresh E4+ECs with STF culture media”). Prior to the effective filing date of the instantly claimed invention, Cao is considered relevant prior art for teaching ex vivo expansion of hematopoietic stem cells (HSCs) in contact with feeder cells (immortalized human bone marrow stroma HS-5 cells) using a hollow fiber bioreactor (HFBR) (see Abstract). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute the culture vessel (well-plate), as taught by Li, with a hollow fiber bioreactor, as taught by Cao, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to substitute the culture vessel (well-plate), as taught by Li, with a hollow fiber bioreactor, as taught by Cao, because Cao teaches several advantages of performing HSC expansion using a hollow fiber bioreactor (HFBR): “As previously reported [35], several aspects in the design of the HFBR can replicate the native bone marrow microenvironment. Its large surface area to volume ratio and fiber architecture provides a 3D architecture for cell-cell and cell-ECM interaction. … Another primary advantage of our HFBR culture is that it overcomes many drawbacks in the standard tissue culture systems, such as constraints in growth space and non-homogenous distribution of dissolved oxygen, pH, glucose, and cytokines” (see page 981, col. 1-2, joining paragraph).
Regarding claims 83-84, as indicated above, Cao discloses wherein the bioreactor is a hollow fiber bioreactor (see Abstract). Page 18, lines 26-30, of the specification, identifies hollow fiber bioreactors as “closed-system” bioreactors.
Regarding claim 85, Li further teaches, after the step of harvesting, administering the expanded mixed population of HSPCs and ECs to a subject in need of HSPC transplantation, wherein a continuous interaction is maintained between the HSPCs and the ECs during the administration. See page 1227, Coculture assay, “Purified primary EC (10,000/well) [endothelial cells] from the brain, lung, heart, liver, and kidney were plated … To these endothelial monolayers, 1000 BM Sca-1+ c-Kit+ lin- cells [bone marrow hematopoietic stem cells or HSCs] were added and the cocultures continued for 7 days …”; page 1227, CFC and CFU-S assays, “The entire cell contents of cocultured wells were harvested … the entire contents of each coculture or control wells were injected into lethally irradiated … recipient mice …”; page 1236, second full paragraph, “The design of the present experiments allowed the sorted BM hematopoietic cells to be directly plated with the primary EC monolayers. Thus, EC were carried along with the recovered hematopoietic cells in all of the in vitro and in vivo assays performed”; and ABSTRACT, “All cocultures promoted the growth of hematopoietic progenitor cells at day 7 of coculture”. 
Regarding claim 75, Li discloses expanding the HSPCs for 7 days after contacting the HSPCs with ECs. See page 1227, Coculture assay, “Purified primary EC (10,000/well) [endothelial cells] from the brain, lung, heart, liver, and kidney were plated … To these endothelial monolayers, 1000 BM Sca-1+ c-Kit+ lin- cells [bone marrow hematopoietic stem cells or HSCs] were added and the cocultures continued for 7 days. Butler discloses expanding the HSPCs contacted with ECs for 12 days (page 1344, col. 1-2, joining paragraph).
Regarding claim 76, Li discloses that the HSPCs are expanded by about 178.9-fold (page 1231, col. 1-2, joining paragraph). Butler discloses that the HSPCs are expanded by about 24-fold 
Regarding claims 78-79, Li discloses wherein the HSPCs are bone marrow HSPCs (page 1227, Isolation of BM Sca-1+ c-Kit+ lin- cells). Butler teaches wherein the HSPCs are human umbilical cord blood HSPCs (see page 1344, col. 1, “Human umbilical cord blood (hCB) is an attractive source of donor cells for allogeneic transplantation. Nonetheless, the limited number of engraftable hematopoietic stem and progenitor cells (HSPCs) in hCB … We demonstrate that E4+ ECs support long-term expansion of engraftable human CD45+ hematopoietic cells, CD45+ CD34+ progenitors, and CD45+ Lin- CD34hi+ CD45RA- CD49f+ HSPCs.”; and page 1344, col. 1-2, joining paragraph). Cao discloses wherein the HSPCs are human umbilical cord blood (CB) HSPCs (page 982, col. 1).
Regarding claim 82, Butler teaches that expansion of HSPCs in contact with ECs is performed in “serum-free” media (i.e. in the absence of serum) (page 1344, col. 1-2, joining paragraph). Specifically, Butler teaches that the introduction of the E4ORF1 gene to ECs enable their long-term growth in serum-free conditions (page 1344, “We have established a method to maintain primary hECs by introducing the E4ORF1 gene of adenoviruses (E4+ECs) to enable their long-term survival in serum-free/growth factor-free conditions”). Cao discloses that the expansion is performed in serum-free medium (page 981, last paragraph, “Once the stroma culture stabilized in serum-free medium, the CB hematopoietic progenitors were introduced into the culture”).
Regarding claim 86, Li discloses wherein the HSPCs are allogeneic with respect to the subject (page 1227, col. 2, first full paragraph, “Donor marrow cells were isolated from C57BL/6J mice”, and third full paragraph, “the entire contents of each coculture or control wells were injected into lethally irradiated … recipient mice (3-6 C57 BL/6 recipients per cell dose per experiment).”).
Regarding claim 88, page 10, lines 14-15, of the instant specification, defines “myeloablative” as the following: “"Myeloablative" or "myeloablation" refers to impairment or destruction of the hematopoietic system, typically by exposure to a cytotoxic agent or radiation.”. Li discloses wherein the subject has a deficiency in hematopoiesis caused by a myeloablative treatment (see page 1234, “We transplanted the entire contents of the heart, liver, and kidney EC and Sca-1+ c-Kit+ lin- cell day-7 cocultures into lethally irradiated recipients. … Consistent with the progenitor and CFU-S assay, no hematopoietic repopulating ability was detected in the transplanted control EC alone injections (Fig. 6). The heart EC coculture supported a threefold CRU increase in transplant recipients 1 month posttransplant compared to the co-injection of fresh heart EC plus 1000 Sca-1+ c-Kit+ lin- cells.”).
	Regarding claims 70-74, Li seeds the plate with 10,000 ECs, and then allows those ECs to replicate for 7 days prior to adding 1,000 HSPCs. After the 1,000 HSPCs are added, the co-culture is continued for 7 days. See page 1227, Coculture assay, “Purified primary EC (10,000/well) [endothelial cells] from the brain, lung, heart, liver, and kidney were plated … and were incubated … for 7 days. These conditions permitted EC to grow to 70% to 80% confluence. To these endothelial monolayers, 1000 BM Sca-1+ c-Kit+ lin- cells [bone marrow hematopoietic stem cells or HSCs] were added and the cocultures continued for 7 days …”; page 1227, CFC and CFU-S assays, “The entire cell contents of cocultured wells were harvested … the entire contents of each coculture or control wells were injected into lethally irradiated … recipient mice …”; page 1236, second full paragraph, “The design of the present experiments allowed the sorted BM hematopoietic cells to be directly plated with the primary EC monolayers. Thus, EC were carried along with the recovered hematopoietic cells in all of the in vitro and in vivo assays performed”; and ABSTRACT, “All cocultures promoted the growth of hematopoietic progenitor cells at day 7 of coculture”.

    PNG
    media_image1.png
    2
    11
    media_image1.png
    Greyscale
, wherein N(t) = the number of objects at time t, Td = doubling period (time it takes for object to double in number), N0 = initial number of objects, and t = time, 7 days will be expected to yield about 1.3 x 106 ECs from a starting population of 10,000 ECs, resulting in an initial EC/HSPC ratio of 1.3 x 106/1000, which is about 1000:1.
Furthermore, as set forth on pages 17-18 of the Office Action mailed June 22, 2020, MPEP 2144.05, II(A) instructs that differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, absent a secondary consideration, the claimed initial EC/HSPC ratio (i.e. the initial ratio of feeder cell to HSPC) of at least 25:1, 50:1, 100:1, 500:1, and 1000:1 would have been prima facie obvious over the cited references. Evidencing that the initial EC/HSPC ratio is not critical, page 3, first full paragraph, of the specification discloses embodiments of the invention using initial EC/HSPC ratios as little as 25:1 and as large as 3000:1. Furthermore, page 30, lines 25-26, of the specification teaches that “[t]he amount of cells [ECs] plated will depend on the amount of starting material and the length of the expansion”, and the working examples (Examples 1-2, pages 30-32) do not disclose the initial EC/HSPC ratio used.
	Regarding claim 77, to the extent that the limitation “wherein the expanded HSPC/EC ratio is from 10:1 to 1:10” is an inherent property (naturally flows from) the structure and/or material acts recited in the independent claim (claim 69), then the claim fails to further limit the independent claim, and therefore is included in the basis of the rejection of the independent claim. See rejection of claim 77 under 35 U.S.C. 112(d), above.
6 ECs at the time the HSPCs are added. At this time, Li discloses that the ECs are at 70-80% confluence (see page 1227, Coculture assay, “Purified primary EC (10,000/well) [endothelial cells] from the brain, lung, heart, liver, and kidney were plated … and were incubated … for 7 days. These conditions permitted EC to grow to 70% to 80% confluence. To these endothelial monolayers, 1000 BM Sca-1+ c-Kit+ lin- cells [bone marrow hematopoietic stem cells or HSCs] were added…”), meaning that only one more division is allowed until the ECs become fully confluent and contact inhibition arrests further cell division, which results in about 2.5x106 ECs. Li further discloses achieving about 150-fold, 180-fold, 250-fold, and 470-fold expansion of the initial 1000 HSPCs (see page 1231, “Proliferation of adult BM nucleated nonadherent cells in the brain, heart, lung, liver, and kidney EC cocultures occurred in the presence (178.9 ± 20.2-fold, 245.4 ± 38.8-fold, 156.7 ±  18.9- fold, 471.1 ±  68.1-fold, and 180.0±  36.0-fold increases, respectively)”), and therefore yielding about 1.5x105, 1.8x105, 2.5x105, 4.7x105 HSPCs. Therefore, presuming the ECs are allowed to grow after addition of the HSPCs (2.5x106 ECs), a yield of 4.7x105 HSPCs would achieve an expanded HSPC/EC ratio of about 0.2, which lies within the recited range of 10:1 to 1:10 (i.e. 0.1 to 10).

Claims 70-74 are rejected under 35 U.S.C. 103 as being unpatentable over Li, et al. “Hematopoietic stem cell repopulating ability can be maintained in vitro by some primary endothelial cells”, EXPERIMENTAL HEMATOLOGY, 32 (2004) 1226–1237, of record in IDS; Butler et al., “Development of a vascular niche platform for expansion of repopulating human cord blood stem and progenitor cells”, BLOOD, 9 August 2012, Volume 120, Number 6, of record in IDS; Seandel et al., “Generation of a functional and durable vascular niche by the adenoviral E4ORF1 gene”, PNAS, 2008, Vol. 105, No. 49, pages 19288-19293, of record in IDS; and Cao et al. “The hollow fiber bioreactor as a stroma-supported, serum-free ex vivo expansion platform for Biotechnol. J. 2014, 9, 980–989 (published: January 2014), as applied to claims 69-79, 82-86, and 88 above; and in further view of Yan et al., “Primary Culture and Characterization of Microvascular Endothelial Cells From Macaca Monkey Retina”, INVESTIGATIVE OPHTHALMOLOGY & VISUAL SCIENCE, October 1996, Vol. 37, No. 11; and Schmidmaier et al. “Cell-Cell Contact Mediated Signalling - No Fear of Contact” Exp Oncol 2006, 28, 1, 12–15.
Regarding claims 70-74, as set forth on pages 17-18 of the Office Action mailed June 22, 2020, Li discloses plating 10,000 ECs per well and, after a period of growth of 7 days, adding 1,000 HSPCs per well (see Coculture assay on page 1227). In other words, Li does not disclose the EC/HSPC ratio at the time the HSPCs were added to the ECs (i.e. the initial EC/HSPC ratio). Prior to the effective filing date of the instantly claimed invention, Yan is considered relevant prior art for teaching endothelial cells having a doubling time of 44.5 hours or 23 hours in culture (see ABSTRACT). 
	Therefore, presuming a doubling time of 44.5 hours and using the doubling time formula,
    PNG
    media_image1.png
    2
    11
    media_image1.png
    Greyscale
, wherein N(t) = the number of objects at time t, Td = doubling period (time it takes for object to double in number), N0 = initial number of objects, and t = time, the number of ECs at the time the HSPCs were added can be estimated as about 140,000 cells, resulting in an initial EC/HSPC ratio of 140:1. Presuming an estimate cell division every 24 hours and using the doubling time formula,
    PNG
    media_image1.png
    2
    11
    media_image1.png
    Greyscale
, wherein N(t) = the number of objects at time t, Td = doubling period (time it takes for object to double in number), N0 = initial number of objects, and t = time, 7 days of culture would be expected to yield about 1.3 x 106 ECs from a starting population of 10,000 ECs, resulting in an initial EC/HSPC ratio of 1.3 x 106/1000, which is about 1000:1.
prima facie obvious over the cited references
Furthermore, as set forth on pages 17-18 of the Office Action mailed June 22, 2020, MPEP 2144.05, II(A) instructs that differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, absent a secondary consideration, the claimed initial EC/HSPC ratio (i.e. the concentration of ECs with respect to the concentration of HSPCs) of at least 25:1, 50:1, and 100:1 would have been prima facie obvious. Evidencing that the initial EC/HSPC ratio is not critical, page 3, first full paragraph, of the specification discloses embodiments of the invention using initial EC/HSPC ratios as little as 25:1. Furthermore, page 30, lines 25-26, of the specification teaches that “[t]he amount of cells [ECs] plated will depend on the amount of starting material and the length of the expansion”, and the working examples (Examples 1-2, pages 30-32) do not disclose the initial EC/HSPC ratio used.
As indicated above, Li teaches a method of expanding HSPCs by coculture with ECs. Both Li and Cao teach a method of HSPC expansion by coculture with feeder cells (i.e. cells which support in vitro HSPC proliferation). Cao discloses seeding the hollow fiber bioreactor (HFBR) with immortalized human bone marrow stroma HS-5 cells (feeder cells) at a cell density of 5x104 cells/cm2 and growing the feeder cells for 12 days prior to introducing HSPCs (page 981, col. 2, “Immortalized human bone marrow stroma HS-5 (ATCC, USA) cells were seeded on the HFBR and TCP (T75 flasks) at a cell density of 5 x 104 cells/cm2 … HS-5 stromal cells were cultured in Dulbecco Modified Eagle’s Medium (DMEM) containing 10% fetal bovine serum (FBS) for the first 6 days to allow cell attachment and initiation of the stromal cell culture in the HFBR. Subsequently, 2 (see Section 2.1 on page 981). Thus, given the disclosed cell density and available surface area, Cao discloses seeding the bioreactor with 1.05 x 108 feeder cells and growing the feeder cells for 12 days prior to introducing HSPCs. Cao discloses that the HSPCs were introduced into the bioreactor at 4 x 105 cells. Cao does not disclose the feeder cell to HSPC ratio at the time the HSPCs were introduced. However, since Cao allows the feeder cells to grow before introducing the HSPCs, the initial feeder cell to HSPC must be at least 1.05 x 108 feeder cells to 4 x 105 HSPCs, or in other words the initial feeder cell to HSPC ratio was at least 262.5:1. Prior to the effective filing date of the instantly claim invention, Schmidmaier is considered relevant prior art for teaching that the doubling time of HS-5 cells is 72 hours (3 days) (page 13, col. 2, “HS-5 are quickly proliferating cells (doubling time 72 h)”). Therefore, presuming a doubling time of 72 hours (3 days) and using the doubling time formula,
    PNG
    media_image1.png
    2
    11
    media_image1.png
    Greyscale
, wherein N(t) = the number of objects at time t, Td = doubling period (time it takes for object to double in number), N0 = initial number of objects, and t = time, the number of HS-5 cells (feeder cells) at the time the HSPCs were introduced can be estimated as about 1.68 x 109 feeder cells, resulting in an initial feeder cell to HSPC ratio of about 4200:1. 
Furthermore, as set forth on pages 17-18 of the Office Action mailed June 22, 2020, MPEP 2144.05, II(A) instructs that differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, absent a secondary consideration, the claimed initial EC/HSPC ratio (i.e. the initial ratio of feeder cell to HSPC) of at least 25:1, 50:1, 100:1, 500:1, and prima facie obvious over the cited references. Evidencing that the initial EC/HSPC ratio is not critical, page 3, first full paragraph, of the specification discloses embodiments of the invention using initial EC/HSPC ratios as little as 25:1 and as large as 3000:1. Furthermore, page 30, lines 25-26, of the specification teaches that “[t]he amount of cells [ECs] plated will depend on the amount of starting material and the length of the expansion”, and the working examples (Examples 1-2, pages 30-32) do not disclose the initial EC/HSPC ratio used.

Claim 80 is rejected under 35 U.S.C. 103 as being unpatentable over Li, et al. “Hematopoietic stem cell repopulating ability can be maintained in vitro by some primary endothelial cells”, EXPERIMENTAL HEMATOLOGY, 32 (2004) 1226–1237, of record in IDS; Butler et al., “Development of a vascular niche platform for expansion of repopulating human cord blood stem and progenitor cells”, BLOOD, 9 August 2012, Volume 120, Number 6, of record in IDS; Seandel et al., “Generation of a functional and durable vascular niche by the adenoviral E4ORF1 gene”, PNAS, 2008, Vol. 105, No. 49, pages 19288-19293, of record in IDS; and Cao et al. “The hollow fiber bioreactor as a stroma-supported, serum-free ex vivo expansion platform for human umbilical cord blood cells” Biotechnol. J. 2014, 9, 980–989 (published: January 2014), as applied to claims 69-79, 82-86, and 88 above; and in further view of Ferrell et al. “Functional Assessment of Hematopoietic Niche Cells Derived from Human Embryonic Stem Cells” STEM CELLS AND DEVELOPMENT, Volume 23, Number 12, 1355-1363 (February 2014); and Llames et al. “Feeder Layer Cell Actions and Applications” TISSUE ENGINEERING: Part B, Volume 21, Number 4, 345-353, (March 2015).
Regarding claim 80, Li and Butler do not disclose wherein the ECs are mitotically inactivated. Prior to the effective filing date of the instantly claimed invention, Ferrell is considered relevant prior art for teaching a step of culturing hematopoietic stem/progenitor cells in contact 3 CD34+ UCB/well were cocultured with mitotically inactivated … hESC-ECs”). In addition, prior to the effective filing date of the instantly claimed invention, Llames is considered relevant prior art for teaching “growth-arrested feeder cells have been used for years to promote cell proliferation … feeder cells consist in a layer of cells unable to divide, which provides extracellular secretions to help another cell to proliferate” (Abstract) and “Feeder cells have to provide one or several active signals and factors to support the expansion of cultured target cells, but they have to be prevented from overgrowing the culture. This fact makes necessary to maintain feeder cells in a nonmultiplying, but metabolically active, state allowing them to express specific ligands or cytokines” (page 345, col. 2). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the method, as taught by Li, wherein the ECs are mitotically inactivated, as taught by Ferrell, with a reasonable expectation of success because Ferrell and Llames teach that cells can be mitotically inactivated by treatment with mitomycin C (see Ferrell, page 1356, col. 2, “M2-10B4, hESC-MSCs, hESC-ECs, and BM-MSCs were treated with mitomycin C”; see Llames, page 345, col. 2, “γ-irradiation (GI) and mitomycin- C (MC) treatments remain the most commonly used methods to avoid feeder cells dividing”). An artisan would be motivated to modify the method, . 

Claim 87 is rejected under 35 U.S.C. 103 as being unpatentable over Li, et al. “Hematopoietic stem cell repopulating ability can be maintained in vitro by some primary endothelial cells”, EXPERIMENTAL HEMATOLOGY, 32 (2004) 1226–1237, of record in IDS; Butler et al., “Development of a vascular niche platform for expansion of repopulating human cord blood stem and progenitor cells”, BLOOD, 9 August 2012, Volume 120, Number 6, of record in IDS; Seandel et al., “Generation of a functional and durable vascular niche by the adenoviral E4ORF1 gene”, PNAS, 2008, Vol. 105, No. 49, pages 19288-19293, of record in IDS; and Cao et al. “The hollow fiber bioreactor as a stroma-supported, serum-free ex vivo expansion platform for human umbilical cord blood cells” Biotechnol. J. 2014, 9, 980–989 (published: January 2014), as applied to claims 69-79, 82-86, and 88 above; and in further view of Brandt et al., “Ex Vivo Expansion of Autologous Bone Marrow CD341 Cells With Porcine Microvascular Endothelial Cells Results in a Graft Capable of Rescuing Lethally Irradiated Baboons”, BLOOD, Vol 94, No 1 (July 1), 1999: pp 106-113.
Regarding claim 87, Li do not teach wherein the HSPCs are autologous with respect to the subject. Prior to the effective filing date of the instantly claimed invention, Brandt is considered relevant prior art for teaching a method of expanding autologous HSPCs through coculture with ECs followed by transfusion in baboons (see ABSTRACT). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute the HSPCs, as taught by Li, with HSPCs that are autologous with to the subject, as taught by Brandt, with a reasonable expectation of success because the simple .

Claim 81 is rejected under 35 U.S.C. 103 as being unpatentable over Li, et al. “Hematopoietic stem cell repopulating ability can be maintained in vitro by some primary endothelial cells”, EXPERIMENTAL HEMATOLOGY, 32 (2004) 1226–1237, of record in IDS; Butler et al., “Development of a vascular niche platform for expansion of repopulating human cord blood stem and progenitor cells”, BLOOD, 9 August 2012, Volume 120, Number 6, of record in IDS; Seandel et al., “Generation of a functional and durable vascular niche by the adenoviral E4ORF1 gene”, PNAS, 2008, Vol. 105, No. 49, pages 19288-19293, of record in IDS; and Cao et al. “The hollow fiber bioreactor as a stroma-supported, serum-free ex vivo expansion platform for human umbilical cord blood cells” Biotechnol. J. 2014, 9, 980–989 (published: January 2014), as applied to claims 69-79, 82-86, and 88 above; and in further view of Rafii et al., WO 2013/181326 A1; Ginsberg et al. “Efficient Direct Reprogramming of Mature Amniotic Cells into Endothelial Cells by ETS Factors and TGFβ Suppression” Cell 151, 559–575, 2012; and Jornot et al., “N-acetylcysteine augments adenovirus-mediated gene expression in human endothelial cells by enhancing transgene transcription and virus entry”, THE JOURNAL OF GENE MEDICINE, 2002, 4: 54–65.
Regarding claim 81, to the extent that the claim is directed to ETV2+ engineered HUVECs, and prior to the effective filing date of the instantly claimed invention, Rafii (Applicant’s own work) is considered relevant prior art for teaching a population of engineered ECs derived from amniotic cells transduced with exogenous ETV2 using adenoviral vector (see ABSTRACT; and [0042], prima facie obvious to one of ordinary skill in the art to substitute the ECs, as taught by Li, with ETV2+ engineered HUVECs, as taught by Rafii and Ginsberg, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to substitute the ECs, as taught by Li, with ETV2+ engineered HUVECs, as taught by Rafii and Ginsberg, in order to obtain the HUVECs from amniotic cells.
Seandel teaches that the adenoviral vector naturally encodes E4ORF1 (see page 19288, col. 2, “we have discovered that the adenoviral (Ad) E4ORF1 gene, when introduced into PECs prima facie obvious over Rafii and Ginsberg, as evidenced by Seandel and Jornot.

RESPONSE TO ARGUMENTS
In papers filed December 22, 2020, Applicant argues that Li fails to teach wherein the HSPCs are human HSPCs, wherein the ECs are E4ORF1+ HUVECs, wherein the culture vessel is a “bioreactor”, and “numerous other claim limitations” (page 8; see also second and fourth paragraphs on page 9). Applicant’s remarks have been carefully considered, but are not found persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Butler teaches wherein the HSPCs are human HSPCs and wherein the ECs are E4ORF1+ HUVECs. Regarding the recitation 2, 5%O2, and 85% N2 humidified environment for 7 days (see page 1227, Coculture assay). That is, Li cultures and grows the cells in a well-plate under controlled conditions. Thus, under the broadest reasonable interpretation, Li’s disclosed well-plate reads on a “bioreactor”. Furthermore, Cao teaches a step of expanding HSPCs in a hollow fiber bioreactor. Regarding Applicant’s remark that Li fails to disclose “numerous other claim limitations”, Applicant should clearly indicate what other claim limitations Applicant considers to not be taught by the cited references.

	Applicant further argues that Butler fails to teach use of a “bioreactor” (page 10). Applicant’s remarks have been carefully considered, but are not found persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Regarding the recitation of a “bioreactor”, OED Online [Oxford English Dictionary] defines the term “bioreactor” as “[a]n (artificial or organic) structure or apparatus in which a biological reaction or process is carried out, esp. on a commercial scale”. Li discloses plating the cells in wells (i.e. a well-plate) and culturing the cells at 37˚C in a 5%CO2, 5%O2, and 85% N2 humidified environment for 7 days (see page 1227, Coculture assay). That is, Li cultures and grows the cells in a well-plate under controlled conditions. Thus, under the broadest reasonable 

	Applicant further argues that the artisan would not have been motivated to combine the teachings of Li and Butler because Butler teaches away from such a combination (pages 10-11. Specifically, Applicant argues:


    PNG
    media_image2.png
    494
    1128
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    400
    1123
    media_image3.png
    Greyscale

Applicant’s remarks have been carefully considered, but are not found persuasive. In response to applicant's arguments against the references individually, one cannot show In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Li is relied on by the Examiner to teach that continuous interaction is maintained between the HSPCs and the ECs during the expansion and harvesting steps. Li does not disclose separating the HSPCs and ECs in coculture during, or in between, the expansion, harvesting, and administration steps. Li does not disclose removing HSPCs from ECs or contacting HSPCs with additional ECs during the method. Li does not disclose a purification step to remove ECs from the HSPCs during the method. In addition, the independent claim does not recite a time period for the expansion step. As cited by the Applicant on pages 10-11 of Applicant’s remarks, Butler teaches expanding HSPCs in contact with E4ORF1+ HUVECs for 7 days and subsequently harvesting the Lin- HSPCs (page 3 of Butler, “1000 KLS cells freshly isolated from the BM of the wild-type (WT) CD45.2+ mice were co-cultured with either E4ORF1+ ECs + sKitL or sKitL alone. Subsequently, every week the expanding Sca-l+Lineage cells were separated from mature Lin+ cells and replated on E40RF1+ ECs (Fig. 1A)”). The independent claim does not recite that the HSPCs obtained after the harvesting step cannot be used in a second expansion step. Furthermore, as stated by Applicant, both Li and Butler teach using a starting HSPC population that is Lin-. Li does not disclose that Lin+ HSPCs are not subsequently generated during the expansion step. The independent claim does not recite a method step whereby Lin+ HSPCs are not generated during the expansion step. As set forth in the rejection above, the artisan would be motivated to substitute the ECs, as taught by Li, with E4ORF1+ engineered ECs, as taught by Butler, in order to enable long-term survival of the ECs (see Butler, page 1344, col. 1 “, “Coculture of HSPCs with human stromal and endothelial cells (ECs) has also been shown to augment expansion of HSPCs. … We have established a method to maintain primary hECs by introducing the E4ORF1 gene of adenoviruses (E4+ ECs) to enable their long-term survival in serum-free/growth factor-free E4ORF1 gene, when introduced into PECs (E4ORF1+ ECs), results in generation of a long-lasting angiogenic state, in which the majority of the provascular functions are preserved” and “we show that E4ORF1 introduction into the human PECs [primary endothelial cells] increases the survival of PECs in serum/cytokine-free culture conditions without enforcing cell proliferation”).

Applicant further argues “a person of ordinary skill in the art would still have had no reasonable expectation of success as regards carrying out a method as presently claimed and successfully generating an expanded mixed population of E4ORF 1 + HUVECs and HSPCs suitable for use in an HSPC transplant procedure, because the presently claimed methods do not involve any steps to remove Lin+ HSPCs, and, as taught be Butler ‘Lin+ cells ... compromise[e] the true potential of E40RF1+ ECs to self-renew [long term hematopoietic stem cells] LT-HSCs.’ Furthermore, it is accepted in the field that Lin- cells - as opposed to Lin+ cells - are the desired cell type for HSPC transplantation. See, for example, Wognam et al., 2015 - submitted herewith (page 12). Applicant’s remarks have been carefully considered, but are not found persuasive.  First, Applicant has not provided a reference in an IDS of “Wogman et al., 2015”, and therefore Examiner cannot consider the reference Applicant refers to. Second, recitation of a cell population “suitable for use in HSPC transplantation” is indefinite because it is unclear what Applicant considers to be a suitable cell population for use in HSPC transplantation, as opposed to an unsuitable cell population of use in HSPC transplantation. See rejection under 35 U.S.C. 112(b) above. Furthermore, the recitation “suitable for use in HSPC transplantation” is merely an intended use limitation. The independent claim does not recite a step of administering the cell population to a subject. Furthermore, as after the harvesting step cannot be used in a second expansion step. Furthermore, both Li and Butler teach using a starting HSPC population that is Lin-. Li does not disclose that Lin+ HSPCs are not subsequently generated during the expansion step. The independent claim does not recite a method step whereby Lin+ HSPCs are not generated during the expansion step.

Applicant further argues that unexpected results on the grounds that “one of ordinary skill in the art would not have expected the bioreactor-based methods of the present invention to provide higher HSPC expansion rates than flask-based methods in which the cultures were periodically disrupted/replated (e.g. to remove Lin+ cells), or to provide greater levels of expansion of primitive CD45+, CD34+ CD38- HSPC sub-populations than flask-based methods in which the cultures were periodically disrupted/re-plated” (page 12). Applicant’s remarks have been carefully considered, but are not found persuasive.  

Second, the instant specification does not define the term “bioreactor”, as recited in the claims. The independent claim does not recite the size (or scale) of the “bioreactor”. The independent claim does not recite that the bioreactor is a “closed-system” (compare to claim 83). The independent claim does not recite what environmental conditions are controlled by the “bioreactor”. OED Online [Oxford English Dictionary] defines the term “bioreactor” as “[a]n (artificial or organic) structure or apparatus in which a biological reaction or process is carried out, esp. on a commercial scale”. Li discloses plating the cells in wells (i.e. a well-plate) and culturing the cells at 37˚C in a 5%CO2, 5%O2, and 85% N2 humidified environment for 7 days (see page 1227, Coculture assay). That is, Li cultures and grows the cells in a well-plate under controlled conditions. Therefore, Li performs the method in a “bioreactor”, under the broadest reasonable interpretation. 
Third, Figures 6-7 should an 80- to 90-fold expansion. Li discloses an 156.7- to 471.1-fold expansion (page 1231, “Proliferation of adult BM nucleated nonadherent cells in the brain, heart, lung, liver, and kidney EC cocultures occurred in the presence (178.9 ± 20.2-fold, 245.4 ± 38.8-fold, 156.7 ±  18.9- fold, 471.1 ±  68.1-fold, and 180.0±  36.0-fold increases, respectively)”). Cao expanded HSPCs in a hollow fiber bioreactor and reports a 14228-fold expansion (page 988, col. 1, “This group demonstrated that they were able to achieve a 14 288-fold expansion”). 
Fourth, the working examples (Examples 1-2) of the instant specification discloses elements not recited in the independent claim. For example, HSPCs were expanded in a bioreactor for 6 days; HSPC expansion media (without cytokines) is continuously supplied via the exterior chamber at a 2, 5% O2, and 5% CO2 (pages 31-32). Moreover, the instant specification does not clearly indicate whether or not HSPCs expanded using flasks were cultured under similar conditions as the HSPCs expanded using bioreactors. For these reasons, Applicant’s secondary considerations are not considered to be commensurate in scope with the claims.

Applicant further remarks that “Rafii relates to transient expression of ETV2 in amniotic cells which are subsequently reprogrammed to form endothelial cells, rather than expression of ETV2 in endothelial cells per se” (page 13). Applicant’s remarks have been carefully considered, but are not found persuasive.  First, the independent claim does not recite wherein the ECs are ETV2+. Second, the claims do not recite a method step whereby the ECs are induced to express endogenous ETV2+. Furthermore, to the extent that the claim is directed to ETV2+ engineered HUVECs, and, Rafii (Applicant’s own work) teaches a population of engineered ECs derived from amniotic cells transduced with exogenous ETV2 using adenoviral vector (see ABSTRACT; and [0042], “adenoviral vectors that direct relatively transient expression can be used for ETV2.”). Rafii discloses that the derived ECs are comparable to HUVECs (see for example, paragraphs [00112-00113, 00119, and 00136]). In addition, Ginsberg (Applicant’s own work) teaches that ECs derived from ETV2-transduced amniotic cells (see Abstract) “express a complete vascular signature that is similar to adult ECs, such as human umbilical vein ECs (HUVECs)” (page 561, col. 1), “the size and shape of reprogrammed cells were similar to HUVECs” (page 562, col. 2), and “the expression levels of these induced EC genes approached those seen in in-vitro-cultured HUVECs and LSECs, supporting the notion that rAC-VECs have attained a complete EC identity” (page 565, col. 1). In other words, 

Applicant further argues that “Brandt does or not teach about the use of autologous HSPCs, Applicant notes that Brandt, like Li, does not teach co-culturing HSPCS with E4ORF1+ HUVECs in a bioreactor” (page 13). Applicant’s remarks have been carefully considered, but are not found persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Li teaches co-culturing HSPCs with ECs. Butler teaches wherein the ECs are E4ORF1+ HUVECs. Cao teaches wherein the culture vessel is a hollow fiber bioreactor. Brandt teaches use of autologous HSPCs. Furthermore, the independent claim does not recite (1) a step of administering the HSPCs and (2) wherein the HSPCs are autologous.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JOSEPH GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/KEVIN K HILL/Primary Examiner, Art Unit 1633